Citation Nr: 0828768	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-19 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for a headache 
disorder, to include as secondary to a head injury.

3.  Entitlement to service connection for vision impairment, 
to include as secondary to a head injury.

4.  Entitlement to service connection for a neck disorder, to 
include as secondary to a head injury.

5.  Entitlement to service connection for a back disorder, to 
include as secondary to a head injury.

6.  Entitlement to service connection for tinnitus, to 
include as secondary to a head injury.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to November 
1975, from May 1978 to December 1978, and from March 1981 to 
December 1981.  In a March 1976 Administrative Decision, VA 
determined that the veteran first period of service, from 
July 1974 to November 1975, was under dishonorable 
conditions, such as constitute a bar to VA benefits.  This 
decision was confirmed through a second Administrative 
Decision dated in March 1989.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  There is no medical evidence of record that the veteran 
has a current diagnosis of a head injury.

2.  There is no medical evidence of record that the veteran 
has a current diagnosis of a headache disorder.

3.  There is no medical evidence of record that the veteran 
has a current diagnosis of vision impairment.

4.  There is no medical evidence of record that the veteran 
has a current diagnosis of a neck disorder.

5.  There is no medical evidence of record that the veteran 
has a current diagnosis of a back disorder.

6.  There is no medical evidence of record that the veteran 
has a current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  A head injury was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A headache disorder was not incurred in or aggravated by 
active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  Vision impairment was not incurred in or aggravated by 
active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  A neck disorder was not incurred in or aggravated by 
active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  A back disorder was not incurred in or aggravated by 
active military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

6.  Tinnitus was not incurred in or aggravated by active 
military service, nor is it proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in March 2005 satisfied the duty 
to notify provisions.  Additional letters have also been 
provided to the veteran on several occasions since the 
initial adjudication, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  The evidence of 
record shows that medical treatment records from Fox Army 
Hospital have not been associated with the record and have 
been determined to be unavailable.  It is apparent from the 
record that these service medical records are not obtainable 
and any further efforts to locate them would be futile.  In 
cases where service medical records are not obtainable, there 
is a heightened obligation to explain findings and to 
carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that VA has not received any communications 
from the veteran since his original claim for service 
connection, which was dated in January 2005.  All 
communications since that time, including the notice of 
disagreement and the appeal to the Board, have been filed by 
the veteran's representative, not the veteran.  Furthermore, 
seven letters to the veteran have been returned as 
undeliverable since March 2006, including every single 
address that has ever been reported for the veteran.  The 
veteran also has not submitted any medical evidence of any 
kind.  Accordingly, VA examinations have not been accorded 
the veteran, as there is no medical evidence that the veteran 
has had any of these disabilities at any point during the 
pendency of this appeal.  In addition, the VA has not had any 
contact with the veteran in over three years and every single 
address provided, including the address given by the 
veteran's representative, has resulted in letters returned to 
sender.  As such, even if VA examinations were warranted for 
the claims on appeal, it would be futile to request such 
examinations as the veteran has disappeared.  While VA has a 
duty to assist the veteran in the development of his claims, 
that duty is not "a one-way street."  If the veteran wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Accordingly, VA's 
duty to assist has been satisfied with respect to the 
provision of information and medical examinations.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records show that in an October 
1975 report of medical history, the veteran stated that he 
had or previously had frequent or severe headaches and 
recurrent back pain.  The veteran further indicated that he 
had "back trouble," which continued to exist and "a cut on 
head."  On physical examination, no abnormalities were 
noted.  In an April 1978 report of medical history, the 
veteran stated that he had or previously had frequent or 
severe headaches which were relieved by aspirin.  On physical 
examination, the only abnormality noted was a right hernia 
scar.  A July 1981 skull x-ray showed no abnormalities.

There is no post-service medical evidence of record.

There is no medical evidence of record that the veteran has 
current diagnoses of a head injury, a headache disorder, 
vision impairment, a neck disorder, a back disorder, and 
tinnitus.  Indeed, there is no medical evidence of record of 
any kind other than the veteran's service medical records, 
which are between 34 and 26 years old.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The veteran's statements alone are not sufficient to prove 
that he has current diagnoses of a head injury, a headache 
disorder, vision impairment, a neck disorder, a back 
disorder, and tinnitus and that they are related to military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the veteran 
is not competent to make a determination that he has current 
diagnoses of a head injury, a headache disorder, vision 
impairment, a neck disorder, a back disorder, and tinnitus 
and that they are related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record that the veteran has a current diagnosis 
of a head injury, a headache disorder, vision impairment, a 
neck disorder, a back disorder, and tinnitus.  As such, 
service connection for a head injury, a headache disorder, 
vision impairment, a neck disorder, a back disorder, and 
tinnitus is not warranted.

Furthermore, while the veteran's service medical records 
include some complaints of symptoms which are similar to 
those claimed on appeal, the veteran has specifically stated 
that these disorders were caused by a head injury.  In that 
regard, none of the manifestations of these disorders in the 
veteran's service medical records were attributed to a head 
injury.  In addition, there is only one reference of any kind 
to a head injury during military service: the October 1975 
report of medical history in which the veteran stated that he 
had been treated for a cut on the head.  This is consistent 
with the type of head trauma described by the veteran in his 
claim for service connection.  Accordingly, this indicates 
that any head injury the veteran experienced occurred during 
the July 1974 to November 1975 period of service.  This 
period of service has been found to have been under 
dishonorable conditions.  As such, even if it were shown that 
the veteran had current diagnoses of all of his claimed 
disorders and that these disorders were related to an 
in-service head injury, service connection would still not be 
warranted as the character of the veteran's discharge for the 
period in which the head injury occurred constitutes a bar to 
VA benefits.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the veteran has current diagnoses of 
a head injury, a headache disorder, vision impairment, a neck 
disorder, a back disorder, and tinnitus, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a head injury is denied.

Service connection for a headache disorder, to include as 
secondary to a head injury, is denied.

Service connection for vision impairment, to include as 
secondary to a head injury, is denied.

Service connection for a neck disorder, to include as 
secondary to a head injury, is denied.

Service connection for a back disorder, to include as 
secondary to a head injury, is denied.

Service connection for tinnitus, to include as secondary to a 
head injury, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


